Case: 1:16-cv-01102-MRB-SKB Doc #: 95 Filed: 09/27/19 Page: 1 of 4 PAGEID #: 1244




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


 Vincent Lucas,                               :
                                              :
                 Plaintiff,                   : Case No. 1:16-cv-01102
                                              :
                 vs.                          : Judge Michael R. Barrett
                                              :
 Total Security Vision, Inc., et al.,         :
                                              :
                 Defendants.                  :
                                              :
                                              :


                                         ORDER

       This matter is before the Court on the Magistrate Judge’s May 13, 2019 Report

and Recommendation (“R&R”). (Doc. 93). Plaintiff filed timely objections. (Docs. 94, 94-

1).

       The Magistrate Judge recommends either (1) granting Defendants’ Motion to

Dismiss (Doc. 87) and Plaintiff’s Motion to Dismiss Defendants’ Counterclaim (Doc. 92)

and denying Plaintiff’s pretrial Motion to Determine the Admissibility of Certain Evidence

(Doc. 74) and Motion for Discovery Sanctions (Doc. 86) as moot or, should the

undersigned decline to adopt the first recommendation and deny Defendants’ Motion to

Dismiss, the Magistrate Judge alternatively recommends, (2) denying in part and granting

in part Plaintiff’s pretrial Motion to Determine the Admissibility of Certain Evidence (Doc.

74) and denying in part and granting in part Plaintiff’s Motion for Discovery Sanctions

(Doc. 86). The Magistrate Judge accurately summarized the factual and procedural

background of this case in a May 1, 2017 R&R (Doc. 17), a September 21, 2018 R&R
Case: 1:16-cv-01102-MRB-SKB Doc #: 95 Filed: 09/27/19 Page: 2 of 4 PAGEID #: 1245




(Doc. 57), and the currently pending May 12 2019, R&R (Doc. 93). The same will not be

repeated here.

          Under 28 U.S.C. §636(b)(1), determinations made by a Magistrate Judge are

subject to the review of the district court. With respect to dispositive matters, and when

the Court receives objections to an R&R, the “district judge must determine de novo any

part of the magistrate judge’s disposition that has been properly objected to.” FED. R. CIV.

P. 72(b)(3).        “The district judge may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge with

instructions.” Id.

          The Magistrate Judge recommends granting Defendants’ Motion to Dismiss as the

May 31, 2016 Jolin 1 Settlement Agreement is enforceable by released parties and

Defendants are released parties. (Doc. 93 at PageID 1194-1201); see (Doc. 87-1). The

Magistrate Judge, construing the Settlement Agreement under Ohio contract law, found

Defendant Ullah to be a released party in light of his status as a “shareholder” and “officer”

of Net VOIP such that he qualifies under “Net VOIP Released Parties.” Id. The Magistrate

Judge, again construing the Settlement Agreement under Ohio contract law, found

Defendant Total Security Vision, Inc. to be a released party, as it is an “affiliate” of Net

VOIP such that it qualifies under “Net VOIP Released Parties.” Id.

          Plaintiff disagrees and maintains that Defendants are not released parties due to

the Exclusionary Clause in the Settlement Agreement. (Doc. 94-1 at PageID 1218-1228).

He spends a significant portion of his objections clarifying his interpretation of the

Exclusionary Clause. (Doc. 94-1). However, the Magistrate Judge addressed Plaintiff’s



1   Lucas v. Jolin, et al., Case No. 1:15cv108 (S.D. Ohio).

                                                       2
Case: 1:16-cv-01102-MRB-SKB Doc #: 95 Filed: 09/27/19 Page: 3 of 4 PAGEID #: 1246




interpretation of the Exclusionary Clause and found it to be incorrect. (Doc. 93 at PageID

1194-1201). Although Plaintiff disagrees with the Magistrate Judge’s interpretation of the

Settlement Agreement, namely the Exclusionary Clause, after a de novo review of that

agreement (Doc. 87-1), Defendants’ Motion to Dismiss (Doc. 87), Plaintiff’s Response

thereto (Doc. 91), and the May 13, 2019 R&R (Doc. 93), the Court is not convinced that

the Magistrate Judge’s interpretation is incorrect. See FED. R. CIV. P. 72(b)(3). Moreover,

the Court finds that the remainder of Plaintiff’s arguments regarding the enforceability of

the Settlement Agreement are reiterations of his prior arguments. Compare (Doc. 94-1),

with (Doc. 91). See Aldrich v. Bock, 32 F.Supp.2d 743, 747 (E.D. Mich. 2004) (“An

‘objection’ that . . . simply summarizes what has been presented before, is not an

‘objection’ as that term is used in this context.”). Accordingly, the Court will adopt the

Magistrate Judge’s recommendation to grant Defendant’s Motion to Dismiss.

       Moreover, after reviewing all of the filings currently pending before the Court, the

responsive briefing, if any, and the May 13, 2019 R&R, and after a de novo review of

those filings, the Court is not convinced that the Magistrate Judge erred when

recommending that the Court grant Defendants’ Motion to Dismiss (Doc. 87) and

Plaintiff’s Motion to Dismiss Defendants’ Counterclaim (Doc. 92) and deny the remaining

motions as moot. See FED. R. CIV. P. 72(b)(3).

       In light of the above, it is hereby ORDERED that:

   1. Plaintiff’s objections (Doc. 94) are OVERRULED;

   2. the Court accepts and ADOPTS the first prong of the Magistrate Judge’s May 13,

       2019 recommendation (Doc. 93);

   3. Defendants’ Motion to Dismiss (Doc. 87) is GRANTED;



                                            3
Case: 1:16-cv-01102-MRB-SKB Doc #: 95 Filed: 09/27/19 Page: 4 of 4 PAGEID #: 1247




   4. Plaintiff’s Motion to Dismiss Defendants’ Counterclaim (Doc. 92) is GRANTED;

   5. Plaintiff’s Motion to Determine the Admissibility of Certain Evidence (Doc. 74) and

      Motion for Discovery Sanctions (Doc. 86) are DENIED as moot; and

   6. This matter is DISMISSED with prejudice and the matter shall be CLOSED and

      TERMINATED from the Court’s docket.

      IT IS SO ORDERED.

                                               __s/ Michael R. Barrett______
                                               Michael R. Barrett, Judge
                                               United States District Court




                                           4
